DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021, 06/12/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-8, 20, 28-41 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach: 
a power interface coupleable to a power source external to the vehicle; 
a DC bus coupleable to the energy storage device and the power interface; a traction drive system coupleable to the DC bus, the traction drive system configured to receive electrical energy from the energy storage device for enabling movement of the vehicle in a driving mode; a power take-off (PTO) drive system coupleable to the DC bus, the PTO drive system configured to receive electrical energy from the energy storage device and the power interface for enabling movement of at least one implement of the vehicle; a traction switch coupled between the DC bus and the traction drive system, the traction switch configured to: be selectively opened to 

Regarding claim 20, the prior art of record fails to teach: 
opening the traction switch to disable the traction drive system when the power interface is coupled to a power source external to the vehicle; 
and closing the traction switch to allow electrical energy from the energy storage device to be transferred to the traction drive system when the vehicle is operating in a driving mode; and closing the PTO switch to enable the PTO drive system when the power interface is coupled to the external power source.

Regarding claim 32, the prior art of record fails to teach: 
a traction switch coupled between the DC bus and the traction drive system; a PTO switch coupled between the DC bus and the PTO drive system; and a control system configured to: selectively open the traction switch to disable the traction drive system when the power interface is coupled to the external power source; selectively close the traction switch to allow electrical energy from the energy storage device to be transferred to the traction drive system when the vehicle is operating in the driving mode; and selectively close the PTO switch to enable the PTO drive system when the power interface is coupled to the external power source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836